Exhibit 10.2

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) is made and effective as of December 22, 2016,
changing and amending that certain Employment Agreement (the “Agreement”) dated
as of June 1, 2008, by and between iCAD, Inc. (the “Company”) and Stacey M.
Stevens (the “Executive”). The Company and the Executive are referred to herein
each individually as a “Party,” and collectively as the “Parties”. Capitalized
terms not defined in this Amendment shall have the meaning ascribed to them in
the Agreement.

WHEREAS, the Parties wish to modify and amend the Agreement as provided below.

NOW, THEREFORE, for good and valuable consideration, including in consideration
of their mutual promises set forth herein, and with the intent to be legally
bound hereby, the Parties hereto agree to the following:

1. Section 5.4.4 of the Agreement is hereby amended by replacing such section
with the following:

“Anything contained herein to the contrary notwithstanding, in the event the
Executive’s employment hereunder is terminated within three (3) months following
a Change in Control (as defined below) by the Company without Cause, then the
Company shall pay to the Executive in complete satisfaction of its obligations
under this Agreement, as severance pay and as liquidated damages (because actual
damages are difficult to ascertain), an amount equal to (i)(a) her Base Salary
as then in effect for a period of eighteen (18) months from the Date of
Termination, in equal installments on the Company’s normal payroll dates on the
eighteen (18) month period following the Date of Termination, and continuing on
the same day of each succeeding month thereafter plus (b) an amount equal to the
Incentive Bonus which would otherwise been payable in accordance with
Section 2.2 hereof for the Employment Year in which the Date of Termination
occurs at such time the Incentive Bonus, if any, would otherwise have been
payable in accordance with Section 2.2 hereof; or (ii) except with regard to the
payment of an amount that is a Section 409A Amount, the Company, in its sole
discretion, may elect to make a lump sum cash payment equal to the present value
of the payments otherwise due under clause (i)(a); provided that if any
severance payment payable after a “Change in Control” as defined in Section 280G
of the Internal Revenue Code of 1986 (the “Code”), either alone or together with
other payments or benefit, either cash or non-cash, that the Executive has the
right to receive from the Company, including, but not limited to, accelerated
vesting or payment of any deferred compensation, options, stock appreciation
rights or any benefits payable to the Executive under any plan for the benefit
of employees, which would constitute an “excess parachute payment” (as defined
in Code Section 280G), then such severance payment or other benefits shall be
reduced to the largest amount that will not result in receipt by the Executive
of a parachute payment. The determination of the amount of the payment described
in this subsection shall be made by the Company’s independent



--------------------------------------------------------------------------------

auditors at the sole expense of the Company. For purposes of clarification the
value of any options described above will be determined by the Company’s
independent auditors using a Black-Scholes valuation methodology.

For purposes of this Agreement, a “Change in Control” shall be deemed to occur
(i) when any “person” defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and used in Section 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) of the Exchange Act,
but excluding the Executive, the Company or any subsidiary or any affiliate of
the Company or any employee benefit plan sponsored or maintained by the Company
or any subsidiary of the Company (including any trustee of such plan acting as
trustee), becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the
Exchange Act) of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities or (ii) the
occurrence of a transaction requiring stockholder approval for the acquisition
of the Company by an entity other than the Company or a subsidiary or an
affiliated company of the Company through purchase of assets, or by merger, or
otherwise.

If within three (3) months after the occurrence of a Change in Control, the
Company shall terminate the Executive’s employment without Cause, then
notwithstanding the vesting and exercisability schedule in any stock option or
other equity award agreement between the Company and the Executive, all unvested
stock options and other equity awards granted by the Company to the Executive
pursuant to such agreement shall immediately vest and become exercisable and
shall remain exercisable for not less than 180 days thereafter.”

2. Except as modified by this Amendment, all of the terms of the Agreement shall
remain unchanged and in full force and effect, and shall be the valid and
binding agreement of the Parties in accordance with its terms. From and after
the effective date hereof, any reference to the Agreement shall mean the
Agreement as modified by this Amendment.

3. This Amendment is made under, and shall be construed and enforced in
accordance with, the laws of the State of Delaware, applicable to agreements
made and to be performed solely therein, without giving effect to principles of
conflicts of law.

4. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. Any counterpart may be executed by facsimile signature and
such facsimile signature shall be deemed an original.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

iCAD, Inc. By:  

/s/ Kenneth Ferry

Name:   Kenneth Ferry Title:   Chief Executive Officer

/s/ Stacey M. Stevens

Stacey M. Stevens